Exhibit 10.96

 

MODIFICATION AGREEMENT TO

SECURED CONVERTIBLE PROMISSORY NOTE

 

This Modification Agreement (this “Agreement”), dated effective as of April 15,
2015 (the “Effective Date”), is to modify certain of the terms and conditions of
that certain Secured Convertible Promissory Note dated September 5, 2014, by and
between Location Based Technologies, Inc., a Nevada corporation (the “Company”),
and ECPC Capital II, LLC (the “Lender”) in the principal amount of Four Hundred
Fifty Thousand Dollars ($450,000) (the “Note”).

 

WHEREAS, the Company has requested Lender to modify the terms of the Note in
order for the Company to secure a loan of at least Five Million Dollars
($5,000,000) (the “Loan”) from Fortress Investment Group. LLC (“Fortress”) or
any other reasonable source of funds on or before ninety (90) days from the
Effective Date; and,

 

WHEREAS, under the terms and conditions herein Lender is willing to modify
certain terms of the Note in order for the Company to secure the Loan.

 

NOW, THEREFORE, in consideration of the covenants and agreements, set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby covenant
and agree as follows:

 

1.     Lender hereby agrees that for a period of ninety (90) days from the
Effective Date, Lender will not exercise its conversion rights under Subsection
(a) of Section 1 of the Note in order to allow the Company to secure the Loan
with Fortress or any other reasonable source of funds on terms reasonably
acceptable to the Company. At the closing of such Loan, the Company shall pay
the outstanding principal and all accrued interest due on the Note to Lender.

 

2.     As additional consideration for entering into this Agreement, at the
closing of the Loan, the Company shall issue to Lender 9,333,333 shares of
Common Stock of the Company.

 

3.     In the event that the closing of the Loan with Fortress or any other
reasonable source of funds does not close on or before ninety (90) days from the
Effective Date, this Agreement shall automatically terminate and (i) all of the
rights of Lender set forth in the Note shall be effective as of April 15, 2015,
and (ii) the conversion price shall be the lower of $0.10 per share of Company
common stock and 50% of the lowest sales price of Company common stock between
the Effective Date and the date of conversion.

 

4.     Except as expressly set forth herein, this Agreement does not alter,
amend or modify any other terms or conditions of the Note. All other terms and
conditions of the Note shall remain unchanged.

 

 

[Remainder of page intentionally left blank. Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed this 20th day of April,
2015, but shall be effective as of the Effective Date.

 

Borrower:

 

LOATION BASED TECHNOLOGIES, INC.

 

By:_________________________________

David M. Morse, CEO

 

Date: April 20, 2015

 

 

Lender:

 

ECPC CAPITAL II, LLC

 

By:_________________________________

Alfred G. Allen, III, Manager

 

Date: April 20, 2015

 